DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claims 3-5 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 16 April 2019.

Drawings
The previously set forth drawing objections are obviated by the amendments to the claims.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The term “radial depression” does not appear in the specification.

Claim Rejections - 35 USC § 102
Claims 1, 2, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ellis et al. (USP 3,895,832 hereinafter “Ellis”).
In regards to claim 1, Ellis discloses a combination ferrule, comprising: 
a ferrule portion (20) comprising one of a flat shape and a flared shape for engaging with a fitting body; 
a flange portion (28) adjacent to an end of the ferrule portion, the flange portion for engaging with a compression nut; and 
a holding ring portion (30) proximate to the flange portion, the holding ring portion comprising a plurality of projections (36) extending coaxially from an inner wall of the holding ring portion, the plurality of projections disposed at an angle to extend inwards such that a radial depression (46) is formed between the holding ring portion and the flange portion, the radial depression shaped for accommodating a notch (shown in fig. 5).
In regards to claim 2,  Ellis further discloses the ferrule portion, the flange portion, and the holding ring portion are formed integrally as a single unit (shown in fig. 5).
In regards to claim 6,  Ellis further discloses the plurality of projections are configured to allow a tube enter through the holding ring and pass through the combination ferrule only in a first direction toward the ferrule portion and prevent the tube from moving in a second direction opposite to the first direction (figs. 3-4 show this capability).
In regards to claim 7,  Ellis further discloses the plurality of projections are configured to engage with the notch in a cavity of the compression nut such that the flange portion abuts a first side of the notch and the plurality of projections abuts a second side of the notch (fig. 3 shows this capability).



Response to Arguments
Applicant's arguments filed 19 April 2022 regarding the specification objections have been fully considered but they are not persuasive. 
Applicant argues that although the term “radial depression” does not appear in the specification, there is ample support for the radial depression in paragraphs [0097] - [0098] as well as fig. 9C. This is not found persuasive because the cited paragraphs describe only the notch on the nut and make no reference to any sort of depression, recess, etc. on the ferrule. While the exact terminology need not always be used, there needs to be some description of the claimed feature in the specification.
Applicant’s remaining arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679                                                                                                                                                                                                        07/07/2022